Citation Nr: 0724722	
Decision Date: 08/09/07    Archive Date: 08/20/07

DOCKET NO.  05-16 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine




THE ISSUES

1.  Entitlement to an initial compensable rating for the 
service-connected bilateral hearing loss.  

2.  Entitlement to service connection for claimed tinnitus.  




REPRESENTATION

Appellant represented by:	Maine Veterans' Services






WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

The veteran had active military service from September 1952 
to September 1956.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 RO rating decision.  

As the rating claim before the Board involve a request for 
higher initial rating following the grant of service 
connection, the Board has characterized the issue in light of 
the distinction noted in Fenderson v. West, 12 Vet. App. 119, 
126 (1999) (distinguishing initial rating claims from claims 
for increased ratings for disabilities already service-
connected).  

The veteran testified before the undersigned Veterans Law 
Judge (VLJ) in a videoconference hearing from the RO in May 
2006.  In conjunction with that hearing the undersigned VLJ 
granted the motion of the representative for advancement of 
the appeal on the Board's docket, pursuant to 38 U.S.C.A. 
§ 7107(a) (West 2002 & Supp. 2006); 38 C.F.R. § 20.900(c) 
(2006).  

The Board remanded these issues to the RO, via the Appeals 
Management Center (AMC), in June 2006 for further development 
action.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  The service-connected hearing loss is shown to be 
manifested by bilateral Level I hearing impairment in 
September 2004 and February 2005.  

3.  The service-connected hearing loss is shown to be 
manifested in January 2007 by Level VII hearing impairment in 
the right ear and a Level I hearing impairment on the left.  

4.  Competent medical opinion states that the veteran's 
tinnitus is not likely related to his military service.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a compensable rating 
for the service-connected hearing loss from September 9, 2004 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.85 
including Tables VI, VII and Diagnostic Code 6100 (2006).  

2.  The veteran does not have a disability manifested by 
tinnitus due to disease or injury that was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate both claims on 
appeal has been accomplished.  

In regard to the issue of entitlement to service connection, 
the RO sent the veteran a letter in October 2004 advising him 
that to establish entitlement to service connection, the 
evidence must show three things: (1) an injury in military 
service, or a disease that began in or was made worse during 
military service, or an event in service causing injury or 
disease; (2) a current physical or mental disability, and (3) 
a relationship between the current disability and an injury, 
disease, or event in service.  Thereafter, the veteran was 
afforded an opportunity to respond prior to the issue of the 
February 2005 rating decision on appeal.  

The issue of initial evaluation is a "downstream" issue 
arising after the rating decisions on appeal; all 
notification prior to the decision was directed toward 
establishing entitlement to service connection.  

However, in June 2006 the AMC sent the veteran a letter 
advising him that to show entitlement for increased 
compensation the evidence must show that the disability had 
increased in severity.  The veteran had an opportunity to 
respond prior to the issuance of the June 2007 Supplemental 
Statement of the Case (SSOC).  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claims for service connection and increased 
initial evaluation, and that he has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the letters cited above satisfy the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The October 2004 letter advised the veteran that VA is 
responsible for getting relevant records from any Federal 
agency (including military, VA, and Social Security records) 
and that VA would make reasonable efforts to obtain records 
on the veteran's behalf from non-Federal entities (including 
private hospitals, state and local governments, and 
employers) if provided appropriate authorization to do so.  

The June 2006 letter specifically advised the veteran, 
"Please submit any pertinent evidence in your possession."

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  This is 
logical, since one of the issues on appeal is a 
"downstream" issue.  

However, the Board finds that the lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the veteran.  The Board notes that the Court has 
held that an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claims were fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claims on appeal, and the 
veteran was afforded opportunity to submit such information 
and/or evidence.  

Following the issuance of the June 2006 letter, which 
completed VA's notice requirements and corrected any 
deficiencies in the prior notice letter, the veteran was 
afforded an opportunity to present information and/or 
evidence pertinent to the appeal before the issuance of the 
SSOC in June 2007.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review, and in 
fact the representative notified the Board in June 2007 that 
neither the representative nor the veteran has any further 
documents to submit.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this appeal, the veteran's status (the first Dingess 
element) is not at issue, and as explained above the October 
2004 letter advised the veteran of the second and third 
Dingess elements (existence of a disability and connection 
between the veteran's service and that disability).  

The RO sent the veteran a letter in March 2006 that advised 
him of the fourth and fifth Dingess elements (degree of 
disability and effective date pertaining to the disability).  
The Dingess requirements are accordingly satisfied in regard 
to the claim for service connection.  

The Dingess decision also held that, in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating code.  

As regards the claim for increased initial rating on appeal, 
the Board finds that this was accomplished in the SOC of May 
2005 and the SSOC of June 2007.  This suffices for Dingess.  

Hence, there is no possibility of prejudice under the notice 
requirements of Dingess as regards a claim for service 
connection or a claim for increased initial rating.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with either of the claims 
on appeal.  

The veteran's service medical records and extensive post-
service VA and private medical records have been associated 
with the claims file.  

Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having additional 
records that should be obtained before the claims are 
adjudicated.  

The veteran was afforded a hearing before the Board in which 
he presented oral testimony in support of his claim.  

The veteran has also been afforded appropriate VA medical 
examinations in support of his claims.  The veteran does not 
assert, and the evidence does not show, that his service-
connected disability has become worse since his most recent 
VA examination in January 2007

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims herein decided.  



II.  Analysis

A.  Evaluation of Service-Connected Bilateral Hearing Loss

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R.  § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, in Fenderson, the Court noted an important 
distinction between an appeal involving a veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  

Where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the effective date of the grant of service connection, 
and consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  

Given the nature of claims for initial evaluation, the Board 
has considered all evidence of severity since the effective 
date for service connection, September 9, 2004.  

In September 2004, the veteran had a VA audiological 
evaluation in which his audiometer scores were as follows:  


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
N/A
40  
30  
70  
60  
50  
LEFT
N/A
15  
30  
70  
70  
46.25  

Speech recognition scores were 100 percent, bilaterally.  The 
audiologist diagnosed mild-to-severe predominantly 
sensorineural hearing loss (SNHL) right ear and mild-to-
severe SNHL above 1500 Hertz in the left ear.  

After the audiological evaluation above, the veteran was 
fitted for hearing aids by VA.  

In February 2005 the veteran had a VA audiological evaluation 
in which his audiometer scores were as follows:  


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
N/A
35  
35  
65  
65  
50  
LEFT
N/A
15  
30  
70  
70  
46.25  

Speech recognition scores were 96 percent, bilaterally.  The 
audiologist diagnosed mild-to-severe SNHL from 500 to 8000 
Hertz in the right ear and mild-to-severe SNHL from 2000 to 
8000 Hertz in the left ear.  

The veteran's most recent VA audiological evaluation was in 
January 2007.  During that evaluation his audiometer scores 
were as follows:  


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
N/A
70  
70  
90  
100  
82.5  
LEFT
N/A
20  
30  
70  
65  
46.25  

Speech recognition scores were 100 percent, bilaterally.  The 
audiologist diagnosed moderate-to-profound mixed hearing loss 
in the right ear and mild-to-severe SNHL above 1000 Hertz in 
the left ear.  

The Puretone Threshold Average is charted, in conjunction 
with the Speech Discrimination Percentage for that ear, in 
Table VI of 38 C.F.R. § 4.85.  This results in a score, 
expressed as a Roman numeral, for each ear.  The Roman 
numeral scores for both ears are than charted in Table VII of 
38 C.F.R. § 4.85, and the intersection of the scores provides 
the percentage of disability.  

Table VI

NUMERIC DESIGNATION OF HEARING IMPAIRMENT BASED ON PURETONE 
THRESHOLD AVERAGE AND SPEECH DISCRIMINATION.

% of 
discri
m- 
inatio
n
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 


 Table VIa

NUMERIC DESIGNATION OF HEARING IMPAIRMENT BASED ONLY ON 
PURETONE THRESHOLD AVERAGE.

0-41
42-48
49-55
56-62
63-69
70-76
77-83
84-90
91-97
98-
104
105+
I
II
III
IV
V
VI
VII
VIII
IX 
X
XI


Table VII

PERCENTAGE EVALUATION FOR HEARING IMPAIRMENT
(Diagnostic Code 6100)

Poorer Ear

Better  
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I



Hearing loss is rated under the criteria of 38 C.F.R. § 4.85, 
DC 6100.  Evaluations of defective hearing are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1993).  

Hearing impairment is determined by averaging the hearing 
impairment at each of the four designated frequencies (1000, 
2000, 3000, and 4000 Hertz).  This results in a Puretone 
Threshold Average for each ear.  

Effective on June 10, 1999, there are two provisions for 
evaluating veterans with exceptional patterns of hearing 
impairment that cannot always be accurately assessed under 
the standards of 38 C.F.R. § 4.85 as discussed.  

These provisions apply when the puretone threshold at each of 
the four specified frequencies is 55 decibels or more, or 
when the puretone threshold is 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. 
§ 4.86.  The only reading that satisfies these criteria is 
the right ear in January 2007; accordingly that ear can be 
evaluated under Table VIa.  

Applying the rating criteria in Table VI to the veteran's 
audiology evaluations in September 2004 and February 2005, 
the veteran is shown to have had bilateral Level I hearing 
losses on both occasions.  When two Level I hearing losses 
are charted against Table VII, the result is shown to be 
noncompensable for rating purposes.

Applying the rating criteria to the veteran's audiology 
evaluation in January 2007, he had a level I hearing loss in 
the left ear under Table VI; his right ear, which had an 
exceptional pattern, is Level III under Table VI and Level VI 
under Table VIa.  When either a Level III or a Level VII 
hearing loss is charted against Table VII, the result 
continues to be noncompensable for rating purposes. 

In addition to the medical evidence, the Board has carefully 
considered the veteran's testimony.  The Board recognizes 
that the veteran feels himself to be entitled to a higher 
disability rating because his hearing is worse now than it 
was when service connection was granted.  This decline is 
objectively corroborated by the VA audiology evaluations.  

However, the evaluations clearly demonstrate that his 
service-connected hearing loss, while more severe now, is not 
at a degree of severity meriting a compensable rating in 
accordance with the criteria established by VA in its system 
for providing compensation benefit for hearing disability.  

In addition, giving full credence to the veteran's 
assertions, the Board finds no unusual or exception 
circumstances in this case for considering the assignment of 
a compensable rating on an extraschedular basis.   

The Board accordingly finds that a compensable initial 
evaluation for the service-connected hearing loss must be 
denied.  

In adjudicating this claim the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  

However, as the preponderance of the evidence is against the 
claim that doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).  


B.  Entitlement to Service Connection for Tinnitus

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered of disease contracted in line of duty.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp.2006); 38 C.F.R. 
§ 3.303 (2006).  

Service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due 
to disease or injury that was incurred in or aggravated by 
military service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

There is no indication in the veteran's service medical 
record of tinnitus during service or many years after 
discharge.  He complained of tinnitus during VA outpatient 
treatment in August 2004, but denied tinnitus during a VA 
audiology evaluation in February 2005.  

The veteran had a VA ear disease examination in April 2005 
for the express purpose of medically evaluating the claimed 
tinnitus.  The examiner stated an opinion, based on review of 
the medical record and examination of the veteran, that the 
veteran did not currently have any pathology related to 
tinnitus.  

During his hearing before the Board in May 2006, the veteran 
testified that he has experienced intermittent tinnitus over 
the years.  

The veteran had a VA examination by an otolaryngologist in 
April 2007 who endorsed the findings of the examiner in April 
2005.  The examiner noted that the veteran has a history 
since 2002 of treatment for serious otitis, especially of the 
right ear, and that a tympanostomy tube had been emplaced.  

The examiner stated that malfunction of the tympanostomy tube 
could cause fluid to recur, which could make the veteran 
aware of tinnitus, but this would be recent onset unrelated 
to military service.  The examiner stated an opinion that it 
is less likely than not that the claimed tinnitus was 
aggravated by military service.

A layperson is competent to testify in regard to the onset 
and continuity of symptomatology.  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); (Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  

As tinnitus is not readily detectable on physical 
examination, and as the veteran has a history of acoustic 
trauma in service and service-connected hearing loss, the 
Board accepts the veteran's assertion that he experiences 
intermittent tinnitus.  

However, a veteran seeking disability benefits must establish 
not only the existence of a disability, but also an 
etiological connection between his military service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

The veteran believes that his current tinnitus may be related 
to acoustic trauma in service as a jet engine mechanic and/or 
to facial injuries suffered in an automobile accident during 
service.  However, a layperson is not considered capable of 
opining, however sincerely, in regard to causation of a 
disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

It is the province of trained health care professionals to 
enter conclusions that require medical expertise, such as 
opinions as to diagnosis and causation.  Jones v. Brown, 7 
Vet. App. 134, 137 (1994).  In this case, the competent 
medical opinion of record states that the veteran's 
subjective tinnitus - if present at all - is not likely to be 
related to military service.  The Board accordingly finds 
that service connection for the claimed tinnitus must be 
denied.  

In adjudicating this claim the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim 
that doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.  




ORDER

A increased, compensable evaluation for the service-connected 
bilateral hearing loss from September 9, 2004 is denied.  

Service connection for tinnitus is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


